             Case 18-36958 Document 327 Filed in TXSB on 01/28/19 Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    PARKER DRILLING COMPANY, et al., 1                               ) Case No. 18-36958 (MI)
                                                                     )
                              Debtors.                               ) (Jointly Administered)
                                                                     )

                        NOTICE OF HEARING TO CONSIDER
             CONFIRMATION OF THE FIRST CHAPTER 11 PLAN FILED BY THE
              DEBTORS AND RELATED VOTING AND OBJECTION DEADLINES

        PLEASE TAKE NOTICE THAT on January 23, 2019, the United States Bankruptcy
Court for the Southern District of Texas (the “Court”) entered an order [Docket No. 312]
(the “Disclosure Statement Order”): (a) authorizing Parker Drilling Company and its affiliated
debtors and debtors in possession (collectively, the “Debtors”), to solicit acceptances for the
Amended Joint Chapter 11 Plan of Reorganization of Parker Drilling Company and Its Debtor
Affiliates [Docket No. 309] (as modified, amended, or supplemented from time to time,
the “Plan”); 2 (b) approving the Disclosure Statement Relating for Amended Joint Chapter 11 Plan
of Reorganization of Parker Drilling Company and Its Debtor Affiliates [Docket No. 310]
(the “Disclosure Statement”) as containing “adequate information” pursuant to section 1125 of the
Bankruptcy Code; (c) approving the solicitation materials and documents to be included in the
solicitation packages (the “Solicitation Packages”); and (d) approving procedures for soliciting,
receiving, and tabulating votes on the Plan and for filing objections to the Plan.

       PLEASE TAKE FURTHER NOTICE THAT the hearing at which the Court will
consider Confirmation of the Plan (the “Confirmation Hearing”) will commence on
March 5, 2019, at 2:30 p.m. prevailing Central Time, before the Honorable Marvin Isgur, in the
United States Bankruptcy Court for the Southern District of Texas, located at 515 Rusk Street,
Courtroom 404, Houston, Texas 77002.



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Parker Drilling Company (8660); 2M-TEK, Inc. (1761); Anachoreta, Inc. (3667); Pardril, Inc.
      (4469); Parker Aviation Inc. (6372); Parker Drilling Arctic Operating, LLC (6834); Parker Drilling Company of
      Niger (4204); Parker Drilling Company North America, Inc. (6381); Parker Drilling Company of Oklahoma
      Incorporated (8949); Parker Drilling Company of South America, Inc. (0657); Parker Drilling Management
      Services, Ltd. (7200); Parker Drilling Offshore Company, LLC (9092); Parker Drilling Offshore USA, L.L.C.
      (1469); Parker North America Operations, LLC (1180); Parker Technology, Inc. (6599); Parker Technology,
      L.L.C. (1875); Parker Tools, LLC (8864); Parker-VSE, LLC (2282); Quail USA, LLC (8885); and Quail Tools,
      L.P. (1471). The Debtors’ service address is: 5 Greenway Plaza, Suite 100, Houston, Texas 77046.

2     Capitalized terms not otherwise defined herein have the same meanings as set forth in the Plan.
         Case 18-36958 Document 327 Filed in TXSB on 01/28/19 Page 2 of 6




PLEASE BE ADVISED: THE CONFIRMATION HEARING MAY BE CONTINUED FROM
TIME TO TIME BY THE COURT OR THE DEBTORS WITHOUT FURTHER NOTICE
OTHER THAN BY SUCH ADJOURNMENT BEING ANNOUNCED IN OPEN COURT OR
BY A NOTICE OF ADJOURNMENT FILED WITH THE COURT AND SERVED ON ALL
PARTIES ENTITLED TO NOTICE.

            CRITICAL INFORMATION REGARDING VOTING ON THE PLAN

        Voting Record Date. The voting record date is January 22, 2019 (or the date that is the
first day of the Disclosure Statement Hearing), which is the date for determining which Holders
of Claims and Interests in Classes 4, 5, 9, and 10, as applicable, are entitled to vote on the Plan.

        Voting Deadline. The deadline for voting on the Plan is on February 22, 2019, at
4:00 p.m. prevailing Central Time (the “Voting Deadline”). If you received a Solicitation
Package, including a Ballot and intend to vote on the Plan you must: (a) follow the instructions
carefully; (b) complete all of the required information on the ballot; and (c) execute and return
your completed Ballot according to and as set forth in detail in the voting instructions so that it is
actually received by the Debtors’ balloting agent, Prime Clerk, LLC (the “Balloting Agent”) on or
before the Voting Deadline. A failure to follow such instructions may disqualify your vote.

         CRITICAL INFORMATION REGARDING OBJECTING TO THE PLAN

         ARTICLE VIII OF THE PLAN CONTAINS RELEASE, EXCULPATION,
         AND INJUNCTION PROVISIONS, AND ARTICLE VIII.C CONTAINS A
                           THIRD-PARTY RELEASE.
                 As of the Effective Date, each Releasing Party is deemed to have released and discharged each
Debtor, Reorganized Debtor, and Released Party from any and all Causes of Action, including any derivative
claims asserted on behalf of the Debtors, that such Entity would have been legally entitled to assert (whether
individually or collectively), based on or relating to, or in any manner arising from, in whole or in part:

         1.      the Debtors, the Debtors’ restructuring efforts, intercompany transactions, or the
formulation, preparation, dissemination, negotiation, or Filing of the Restructuring Support Agreement, the
Plan, the Disclosure Statement or the Rights Offering Procedures;

        2.       any Restructuring Transaction, contract, instrument, release, or other agreement or
document (including providing any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the reliance by any Released Party on
the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in connection with the
Restructuring Support Agreement, the Disclosure Statement, or the Plan, including the Rights Offering;

         3.       the Chapter 11 Cases, the Disclosure Statement, the Plan, the Filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance or distribution of Securities pursuant to the Plan or the Rights Offering, or the
distribution of property under the Plan or any other related agreement; or

        4.       any other act or omission, transaction, agreement, event, or other occurrence taking place on
or before the Effective Date.

          Notwithstanding anything to the contrary in the foregoing, the releases set forth above do not release
(i) any claims related to any act or omission that is determined in a final order to have constituted actual fraud
or (ii) any post-Effective Date obligations of any party or Entity under the Plan, any Restructuring Transaction,

                                                        2
        Case 18-36958 Document 327 Filed in TXSB on 01/28/19 Page 3 of 6



or any document, instrument, or agreement (including those set forth in the Plan Supplement) executed to
implement the Plan.

                                           *       *       *

UNDER THE PLAN, “RELEASING PARTIES” MEANS, COLLECTIVELY, AND IN EACH CASE IN ITS
CAPACITY AS SUCH: (A) THE DEBTORS AND THE REORGANIZED DEBTORS; (B) THE HOLDERS
OF NEW SECOND LIEN TERM LOAN; (C) THE NEW SECOND LIEN AGENT; (D) THE EXISTING ABL
AGENT; (E) THE EXISTING ABL LENDER(S); (F) THE CONSENTING STAKEHOLDERS; (G) THE
INDENTURE TRUSTEE; (H) THE EXIT FACILITY AGENT; (I) THE EXIT FACILITY LENDERS; (J)
THE DIP FACILITY AGENT; (K) THE DIP FACILITY LENDERS; (L) THE EXISTING L/C ISSUER; (M)
THE P-CARD ISSUER; (N) WITH RESPECT TO EACH OF THE FOREGOING ENTITIES, EACH SUCH
ENTITY’S CURRENT AND FORMER PREDECESSORS, SUCCESSORS, AFFILIATES (REGARDLESS
OF WHETHER SUCH INTERESTS ARE HELD DIRECTLY OR INDIRECTLY), SUBSIDIARIES,
DIRECT AND INDIRECT EQUITY HOLDERS, FUNDS, PORTFOLIO COMPANIES, MANAGEMENT
COMPANIES; (O) WITH RESPECT TO EACH OF THE FOREGOING ENTITIES IN CLAUSES (A)
THROUGH (N), EACH OF THEIR RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS,
MEMBERS, EMPLOYEES, PARTNERS, MANAGERS, INDEPENDENT CONTRACTORS, AGENTS,
REPRESENTATIVES, PRINCIPALS, PROFESSIONALS, CONSULTANTS, FINANCIAL ADVISORS,
ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, AND OTHER PROFESSIONAL ADVISORS;
AND (P) ALL HOLDERS OF CLAIMS AND INTERESTS NOT DESCRIBED IN THE FOREGOING
CLAUSES (A) THROUGH (O).

ALL HOLDERS OF CLAIMS OR INTERESTS THAT DO NOT (I) WITH RESPECT TO
HOLDERS OF CLAIMS OR INTERESTS IN VOTING CLASSES, CHECK THE BOX
LABELED “OPT OUT” ON THE APPLICABLE BALLOT RETURNED IN ADVANCE
OF THE VOTING DEADLINE, OR (II) WITH RESPECT TO HOLDERS OF CLAIMS
OR INTERESTS IN NON-VOTING CLASSES, CHECK THE BOX LABELED “OPT
OUT” ON THE APPLICABLE OPT OUT FORM RETURNED IN ADVANCE OF THE
VOTING DEADLINE,     WILL   BE    DEEMED TO      HAVE   EXPRESSLY,
UNCONDITIONALLY, GENERALLY, INDIVIDUALLY, AND COLLECTIVELY
CONSENTED TO THE RELEASE AND DISCHARGE OF ALL CLAIMS AND CAUSES
OF ACTION AGAINST THE DEBTORS AND THE RELEASED PARTIES. FOR THE
AVOIDANCE OF ANY DOUBT, A VOTE TO REJECT THE PLAN DOES NOT
PREVENT A HOLDER OF CLAIMS OR INTERESTS FROM ITS INCLUSION AS A
“RELEASING PARTY.”

     THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE
PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO
OBTAIN ADDITIONAL INFORMATION, CONTACT THE BALLOTING AGENT.

        Plan Objection Deadline. The deadline for filing objections to the Plan is
February 22, 2019, at 4:00 p.m., prevailing Central Time (the “Plan Objection Deadline”). All
objections to the relief sought at the Confirmation Hearing must: (a) be in writing; (b) conform to
the Bankruptcy Rules, the Local Rules, and any orders of the Court; (c) state, with particularity,
the legal and factual basis for the objection and, if practicable, a proposed modification to the Plan
(or related materials) that would resolve such objection; and (d) be filed with the Court
(contemporaneously with a proof of service) and served upon the following parties so as to be
actually received on or before the Plan Objection Deadline:


                                                   3
Case 18-36958 Document 327 Filed in TXSB on 01/28/19 Page 4 of 6




                            Co-Counsel to the Debtors

                           James H.M. Sprayregen, P.C.
                                 Laura E. Krucks
                           KIRKLAND & ELLIS LLP
                               300 North LaSalle
                             Chicago, Illinois 60654

                                       -and-

                            Christopher Marcus, P.C.
                              Brian E. Schartz, P.C.
                               Matthew C. Fagen
                           KIRKLAND & ELLIS LLP
                             601 Lexington Avenue
                           New York, New York 10022

                                       -and-

                               Patricia B. Tomasco
                              Matthew D. Cavenaugh
                           JACKSON WALKER LLP
                         1401 McKinney Street, Suite 1900
                              Houston, Texas 77010



                                   U.S. Trustee

                                    Hector Duran
                                  Stephen Statham
       Office of the United States Trustee for the Southern District of Texas
                             515 Rusk Street, Suite 3516
                               Houston, Texas 77002


                      Counsel to the Consenting Stakeholders

                                 James Savin
                                  Kevin Eide
                     Akin Gump Strauss Hauer & Feld LLP
                       1333 New Hampshire Avenue, N.W.
                            Washington, D.C. 20036

                                       -and-

                                Michael S. Stamer
                     Akin Gump Strauss Hauer & Feld LLP
                     One Bryant Park, Bank of America Tower
                             New York, NY 10036




                                         4
        Case 18-36958 Document 327 Filed in TXSB on 01/28/19 Page 5 of 6



                                ADDITIONAL INFORMATION

         Obtaining Solicitation Materials. The materials in the Solicitation Package are intended
to be self-explanatory. If you should have any questions or if you would like to obtain additional
solicitation materials at no charge (or paper copies of solicitation materials if you received a
CD-ROM or flash drive), please feel free to contact the Debtors’ Balloting Agent, by: (a) visiting
the Debtors’ restructuring website at https://cases.primeclerk.com/ParkerDrilling; (b) writing to
Prime Clerk, LLC Re: Parker Drilling Company, et al., 830 Third Avenue, 3rd Floor, New York,
New York 10022; (c) emailing parkerdrillingballots@primeclerk.com; and/or (d) calling the
Debtors’ restructuring hotline at the following number:
                         US/CANADA TOLL FREE: (855) 631-5345
                              INTERNATIONAL: (347) 338-6451
     You may also obtain copies of any pleadings filed in the chapter 11 cases for a fee via
PACER at: http://www.txs.uscourts.gov.

       Please be advised that the Balloting Agent is authorized to answer questions about, and
provide additional copies of, solicitation materials, but may not advise you as to whether you
should vote to accept or reject the Plan.

         The Plan Supplement. The Debtors will file the Plan Supplement (as defined in the Plan)
on or before February 12, 2019, and will serve notice on all Holders of Claims and Interests entitled
to vote on the Plan, which will: (a) inform parties that the Debtors filed the Plan Supplement;
(b) list the information contained in the Plan Supplement; and (c) explain how parties may obtain
copies of the Plan Supplement.

                             BINDING NATURE OF THE PLAN:

    IF CONFIRMED, THE PLAN SHALL BIND ALL HOLDERS OF CLAIMS OR
 INTERESTS TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
WHETHER OR NOT SUCH HOLDER WILL RECEIVE OR RETAIN ANY PROPERTY
OR INTEREST IN PROPERTY UNDER THE PLAN, HAS FILED A PROOF OF CLAIM
 OR INTEREST IN THE CHAPTER 11 CASES, OR FAILED TO VOTE TO ACCEPT
          OR REJECT THE PLAN OR VOTED TO REJECT THE PLAN.

                       [Remainder of page intentionally left blank.]




                                                 5
      Case 18-36958 Document 327 Filed in TXSB on 01/28/19 Page 6 of 6



Houston, Texas
January 28, 2019

/s/ Matthew Cavenuaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Patricia B. Tomasco (TX Bar No. 01797600)    KIRKLAND & ELLIS INTERNATIONAL LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian E. Schartz, P.C. (TX Bar No. 24099361)
1401 McKinney Street, Suite 1900             Anna G. Rotman, P.C. (TX Bar No. 24046761)
Houston, Texas 77010                         609 Main Street
Telephone: (713) 752-4284                    Houston, Texas 77002
Facsimile:    (713) 308-4184                 Telephone: (713) 836-3600
Email:        ptomasco@jw.com                Facsimile: (713) 836-3601
              mcavenaugh@jw.com              Email:       brian.schartz@kirkland.com
                                                          anna.rotman@kirkland.com
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    -and-

                                             James H.M. Sprayregen, P.C.
                                             Laura E. Krucks (admitted pro hac vice)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             Email:        james.sprayregen@kirkland.com
                                                           laura.krucks@kirkland.com

                                             -and-

                                             Christopher J. Marcus, P.C. (admitted pro hac vice)
                                             Matthew Fagen (admitted pro hac vice)
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             Facsimile: (212) 446-4900
                                             Email:        christopher.marcus@kirkland.com
                                                           matthew.fagen@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
